IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43814

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 600
                                                )
       Plaintiff-Respondent,                    )   Filed: July 15, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
TYLER ROSS TOMLINSON,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of three years, for felony eluding a peace officer, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Tyler Ross Tomlinson was found guilty of felony eluding a peace officer. I.C. § 49-
1404(2)(a) and/or (c). The district court sentenced Tomlinson to a unified term of five years, with
a minimum period of confinement of three years. Tomlinson appeals.1



1
        Tomlinson was also found guilty of and sentenced for misdemeanor resisting or
obstructing an officer. However, this judgment of conviction and sentence are not at issue on
appeal.

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Tomlinson’s judgment of conviction and sentence are affirmed.




                                                   2